Citation Nr: 1036979	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  03-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected lumbar spine disability, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from December 1981 to February 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2003 rating decision in which the RO, inter alia, 
increased the Veteran's rating for service-connected back 
disability (then characterized as lumbosacral strain) from 10 to 
20 percent, effective October 29, 2002, the date of the Veteran's 
claim.  In March 2003, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2003, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in December 
2003.  

In October 2005, the RO recharacterized the Veteran's service-
connected low back disability as lumbar degenerative disc disease 
(DDD), and denied a rating in excess of 20 percent (as reflected 
in the Supplemental SOC (SSOC)).

In March 2006, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

In May 2006, the Board denied a rating in excess of 20 percent 
for lumbar DDD.  The Veteran appealed the May 2006 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2007, the Court granted the joint motion 
for remand filed by representatives for both parties, vacating 
the Board's decision, and remanding the claim to the Board for 
further proceedings consistent with the joint motion. 

In August 2008, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence, and for consideration of a higher rating on an extra-
schedular basis.  In the August 2008 remand, the Board noted 
that, in the joint motion, the parties pointed out that it was 
the RO (and not a medical professional) that essentially 
concluded that the Veteran's disability (originally characterized 
as lumbar strain) now included DDD of the lumbar spine.  The 
Board also noted that the current record did not clearly indicate 
whether any such current DDD represented a progression of the 
disability for which service connection was granted, or whether 
it is possible to separate the effects and symptoms of DDD from 
those attributable to the Veteran's service-connected lumbosacral 
strain.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The 
Board further pointed out that, depending on a determination 
regarding this issue by an appropriate medical professional, the 
criteria for rating intervertebral disc syndrome (IVDS) (which 
were specifically revised effective September 23, 2002 (see 67 
Fed. Reg. 54345-54349 (August 22, 2002), as well as in September 
26, 2003), may also be applicable in rating the claim on appeal.  
In light of the above, in the August 2008 remand, the Board 
characterized the issue on appeal as it is listed on the title 
page here.

After completing the requested development, the AMC continued to 
deny the claim (as reflected in a May 2010 supplemental SOC 
(SSOC)) and returned the matter on appeal to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the Veteran's October 29, 2002, claim for an 
increased rating, prior to September 26, 2003, the lumbar spine 
disability was manifested by no more than moderate overall 
limitation of motion and complaints of pain; severe limitation of 
motion of the lumbar spine, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss of 
lateral motion, abnormal mobility on forced motion, ankylosis, 
residuals of a fractured vertebra with degenerative changes, or 
IVDS, was not shown.

3.  Since September 26, 2003, the evidence has not revealed 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less, ankylosis of the entire thoracolumbar spine, separately 
ratable neurological manifestations of the Veteran's service-
connected lumbar spine disability, or IVDS.  

4.  At no point pertinent to the Veteran's October 29, 2002, 
claim for an increased rating has his service connected lumbar 
spine disability been shown to be so exceptional or unusual as to 
render inadequate the schedular criteria for rating the 
disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected lumbar spine disability, to include on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 26, 2003) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a November 2002 pre-rating letter, the RO 
provided notice to the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The March 2003 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the November 2002 letter.  

March 2006 and September 2008 letters provided notice explaining 
what information and evidence was needed to substantiate an 
increased rating claim for a lumbar spine disability, and 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of these letters, and opportunity for the Veteran to 
respond, the May 2010 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the reports of November 2002, September 
2003, August 2005, and April 2010 VA orthopedic and neurological 
examinations.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's March 2006 Board 
hearing, along with various written statements provided by the 
Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record prior to appellate consideration is required.  
The Board notes that, in August 2008, it instructed the RO to 
obtain all outstanding records of evaluation and/or treatment for 
the Veteran's lumbar spine from various VA facilities, including 
the Loma Linda VA Medical Center (VAMC) (from September 2004 to 
the present).  While the RO requested and received such records 
from most facilities, in an April 2009 letter, the Loma Linda 
VAMC responded that it had no medical records at its facility 
regarding the Veteran.  The AMC did not inform the Veteran that 
such records were unavailable by way of a notice letter.  
However, in the March 2010 SSOC, the AMC stated that, although it 
had procured and reviewed all identified VA treatment records, 
the Loma Linda VAMC indicated that it did not have treatment 
records.  The Veteran has not responded to such notification that 
these records were not able to be obtained, and the Veteran's 
representative, in a July 2010 Appellant's Post-Remand Brief, 
acknowledged that the agency of original jurisdiction was tasked 
with obtaining treatment records from various VA medical 
treatment facilities identified by the Veteran, and that, when 
all available records had been associated with the claims file, 
the Veteran was scheduled for VA neurological and orthopedic 
examinations.    

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Factual Background

The report of a November 2002 VA examination indicates that the 
Veteran's back failed to reveal any major objective abnormality, 
and that his symptoms and findings were consistent with the 
diagnosis of chronic, nonspecific musculoligamentous strain.  It 
was noted that there was evidence of slight disability with 
functional impairments related to activities involving repeated 
bending, heavy lifting, and twisting of the low back, on the 
basis of pain.  There was no indication of incoordination.  
Weakness and fatigability secondary to pain was noted, and it was 
noted that X-rays showed borderline anterior wedge compression of 
T12 and L1, as well as borderline narrowing of the disc space at 
L6. 

The report of a September 2003 VA examination indicates that the 
Veteran had pain in the midline of the lumbar spine with 
limitation of most low back motion.  The Veteran had forward 
flexion from 0 to 50 degrees, sight pain with extension from 0 to 
20 degrees, lateral flexion from 0 to 20 degrees bilaterally, and 
rotation approximately from 0 to 20 degrees bilaterally.  Deep 
tendon reflexes were full in the patella bilaterally, and absent 
in the achilles bilaterally.  Motor power of the lower 
extremities was normal, straight leg raising in the sitting 
position was negative bilaterally at 90 degrees and in the supine 
position.  Straight leg raising was associated with buttocks pain 
at 70 degrees bilaterally.  It was noted that the examination of 
the Veteran's lumbar spine failed to reveal any major objective 
abnormality, although he did have absent achilles reflexes, which 
may have been indicative of degenerative changes in the lumbar 
spine.  The Veteran was noted to have some degree of disability 
related to the condition of his low back, with functional 
impairment related to activities involving repeated bending, 
heavy lifting, twisting, and impact activity such as running and 
jumping.  Impairment of the low back was noted to be on the basis 
of pain, with secondary weakness and fatigability.  X-rays were 
noted to show bilateral spondylosis, L5, with first degree 
spondylolisthesis, L5 on S1.  

An October 2004 VA magnetic resonance imaging (MRI) report 
indicates that there was no change to the Veteran's lumbar spine 
since multiple X-rays dating back to November 2002.  Moderate 
left medial facet arthropathy at L6-S1 was noted, slightly 
impinging on the left side of the thecal sac, without significant 
central stenosis, and minimal disc bulge at L6-S1.  Mild central 
stenosis at L5-6 due to minimal disc bulge and moderate 
facet/ligamentum flavum hypertrophy was noted, with no other 
central stenosis or foraminal stenosis except at L6-S1.  Moderate 
facet arthropathy was noted at L3-4 and L4-5, and minimal 
levoscoliosis was again noted.  

The report of an August 2005 QTC examination indicates that the 
Veteran reported constant pain radiating to the lower 
extremities, but he denied any paresthesias or loss of bladder or 
bowel control associated with the symptoms.  He reported that the 
pain was aching, sharp, burning and brought on with physical 
activities such as prolonged standing and walking, and that he 
was not taking any medication for his symptoms.  He denied having 
any period of incapacitation, and reported losing about one month 
from work because of the condition and having difficulty with 
lifting and carrying.  It was noted that the Veteran's posture 
was normal, and that he had mild difficulty getting on and off 
the examining table and changing positions secondary to his low 
back pain.  He walked with a normal gait into the examination 
room, and did not require any assistive aid to ambulate.

Examination of the spine revealed evidence of limited and painful 
motion in all directions, and evidence of paraspinal muscle spasm 
at L2-3, L3-4, and L4-5.  There was no evidence of tenderness or 
weakness, straight leg raising was negative at 45 degrees 
bilaterally, and Lasegue's sign was negative.  There was also no 
evidence of radiation of pain or IVDS.  Active flexion was from 0 
to 50 degrees with pain.  Active extension was from 0 to 15 
degrees with pain.  Active right and left lateral flexion was 
from 0 to 25 degrees with pain, and right and left active 
rotation was from 0 to 30 degrees with pain.  It was noted that 
range of motion of the thoracolumbar spine was limited by pain, 
fatigue and lack of endurance after repetitive use, with pain 
having the major functional impact, but that there were no 
additional limitations of the joint in degrees.  Neurologic 
examination of the lower extremities showed motor strength to be 
full, with no evidence of muscle atrophy, sensation intact and 
deep tendon reflexes 1+ in the knees and absent in the ankles.  
Lumbar spine X-rays showed 5 millimeter anterolisthesis of L5, 
secondary to spondylolysis of L5, mild disc degeneration at L5-
S1, and facet joint arthritis at L4-5.  The Veteran's diagnosis 
was DDD of the lumbar spine.

The examiner commented that, objectively, on examination, there 
was evidence of moderate limitation of motion of the lumbar spine 
with associated muscle spasm, fatigue and lack of endurance, but 
no evidence of radiculopathy, atrophy, or sensory deficits.  
Reflexes were symmetric, gait was normal, and there was no 
evidence of IVDS.  The examiner based the revised diagnosis of 
degenerative disc disease on the objective clinical findings and 
evidence of radiographic findings.  It was noted that, in terms 
of functional limitations, the Veteran should avoid frequent 
bending, stooping and crouching.  

During the March 2006 Board hearing, the Veteran testified that 
he had severe and constant back pain, sometimes radiating down to 
his hips and knees, which make it hard to move around and do 
various things like walking around and bending.  He testified 
that he had been prescribed bed rest for his back, but not in 
recent years.  He also testified that he was employed with the U. 
S. Postal Service, and that he had had to take sick days due to 
his lumbar spine condition.  He furthermore testified that he 
took no medication for his back.

The report of an April 2010 VA spine examination indicates that 
the Veteran reported no history of urinary problems, 
incontinence, erectile dysfunction, numbness, paresthesias, leg 
or foot weakness or unsteadiness.  He reported a history of 
fatigue, decreased motion, stiffness, weakness, spasms and 
moderate pain in the lower back, aggravated with movement, 
radiating to the right hip and lower back thigh.  He reported no 
flare-ups or incapacitating episodes.

On examination of the spine, posture and head position were 
normal and symmetric, and there was no spasm, atrophy, guarding 
pain with motion, tenderness or weakness of the thoracic 
sacrospinalis.  There was noted to be no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or spinal contours.  On active range of motion 
testing, flexion was from 0 to 85 degrees, extension from 0 to 25 
degrees, and left and right lateral flexion and rotation from 0 
to 25 degrees, with objective evidence of pain on active range of 
motion noted.  The examiner noted pain following repetitive 
motion with additional limitations, although range of motion 
findings after repetitive motion were noted to be the same as 
initial findings.  Lasegue's sign and Goldthwaite's sign were 
negative, with no listing of the whole spine to one side, and it 
was noted that the Veteran experienced pain with flexion from 80 
to 85 degrees.  X-rays revealed 6 millimeter anterolisthesis of 
L5 on S1, bilateral pars defect at L5, mild, multilevel 
degenerative changes, and minimal curvature of the spine.  It was 
noted that the Veteran was employed full time as a mail sorter 
and had been for 10 to 20 years, and that he had not lost time 
from work during the last 12-month period.  The examiner noted 
significant effects on the Veteran's usual occupation, in that 
there were problems with lifting, carrying and reaching. 

The VA examiner opined that the Veteran's current spinal 
degenerative changes were less likely than not caused by or a 
result of his service-connected lumbar strain.  The examiner 
explained that, medically, a strain was an injury to a muscle in 
which the muscle fibers tear as a result of stretching, and the 
current radiology reports indicated degenerative changes to the 
spinal column and bone components, which are not commonly caused 
by muscle overexertion or tearing.  Hence, it was medically 
possible to separate the symptoms and effects of the service-
connected lumbar strain and the nonservice-connected degenerative 
joint disease.  

The report of an April 2010 neurological examination indicates 
that the Veteran complained of occasional pain down the left leg 
more than the right leg, with infrequent numbness or tingling and 
mostly normal sensation of the legs.  Neurological examination 
revealed normal motor strength in all four extremities, no 
atrophy in the lower extremities, good muscle bulk, and full and 
symmetrical reflexes throughout, including patellar and ankle 
jerk reflexes.  Sensation was entirely normal to pain, light 
touch, and proprioception.  The Veteran's gait was antalgic, 
which appeared to be related to back pain, but he was able to 
stand on his toes and heels.  The Veteran had tenderness to 
palpation in the left lower thoracic area down into gluteus 
maximus and gluteus medius muscles, including the lumbosacral 
paraspinal muscles.  The examiner opined that no neurologic 
disease was found in this case, and that most of the symptoms 
appeared to be musculoskeletal in nature.  The examiner further 
opined that the Veteran had very few symptoms suggestive of 
radiculopathy, and normal strength, reflexes, and sensation on 
examination, and that all of this would suggest that a 
radiculopathy was not likely.  In addition, the Veteran had focal 
tenderness to palpation in the left lower back area, which would 
suggest more of a muscle spasm process.

III.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods. 

Historically, in an August 1991 rating decision the RO granted 
service connection for the Veteran's lumbar spine disability and 
assigned an initial rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295, for lumbosacral strain.  The Veteran 
filed a claim for an increased rating on October 29, 2002.  In 
the March 2003 rating decision, the RO increased the rating for 
the Veteran's lumbar spine disability from 10 to 20 percent 
effective October 29, 2002, under DC 5295. 

Effective September 26, 2003 (during the pendency of this 
appeal), VA revised the criteria for rating all disabilities of 
the spine.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. Principi, 17 
Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO and the AMC has considered the claim under 
both the former and revised applicable criteria throughout the 
time period relevant to this appeal, and the Veteran was given 
notice of both criteria in the SOC.  Hence, there is no due 
process bar to the Board also considering the claim in light of 
the former and revised applicable rating criteria, as 
appropriate.  

A.  Prior to September 26, 2003

Under former DC 5295, a 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position; a 
40 percent rating was warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space or some of 
the above with abnormal mobility on force motion.  38 C.F.R. § 
4.71a, DC 5295.

Alternatively, the Veteran's low back disability could be 
evaluated under DC 5292, rating limitation of motion of the 
lumbar spine.  Former DC 5292 provides a 20 percent rating for 
moderate limitation of motion, and a maximum 40 percent rating 
for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292.

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

[Parenthetically, the Board notes that, as a point of reference, 
standard or normal ranges of thoracolumbar spine motion are as 
follows:  forward flexion, from 0 to 90 degrees; extension, from 
0 to 30 degrees; right and left lateral flexion, each, from 0 to 
30 degrees; and right and left lateral rotation, each, from 0 to 
30 degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2009)].

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 20 percent for the 
Veteran's lumbar spine disability, for the period prior to 
September 26, 2003, is not warranted.

The November 2002 VA examination report indicates that, while 
pain, weakness and fatigability were noted, the Veteran's back 
revealed no major objective abnormality, and that he appeared to 
have evidence of "slight" disability, with functional 
impairments related to repeated bending, heavy lifting, and 
twisting of the low back.  The September 2003 VA examination 
report also indicates findings of lumbar spine pain, weakness and 
fatigability, with no major objective abnormality of the lumbar 
spine.  On examination, range of motion testing revealed forward 
flexion from 0 to 50 degrees, slight pain with extension from 0 
to 20 degrees and lateral flexion of 0 to 20 degrees bilaterally, 
and slight restriction of rotation of the lumbar spine to 
approximately 20 degrees bilaterally.

Overall, this evidence is more consistent with a 20 percent 
rating than a 40 percent rating under DC 5295 or DC 5292.  
Examination findings during this period do not reflect 
:"severe" lumbosacral strain; there is no indication of listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, loss 
of lateral motion, or abnormal mobility on forced motion.  The 
evidence indicates that is more consistent with lumbar spine 
disability with moderate limitation of motion rather than 
severely limited motion.

This is so, even when considering the Veteran's functional loss 
due to pain, weakness or fatigability.  In this regard, the Board 
notes that, prior to September 26, 2003, the Veteran was noted to 
have evidence of "slight" disability, and, even considering his 
complaints of pain, weakness and fatigability, such factors are 
not shown to result any corresponding motion loss that would 
support a higher rating.  As such, the Board finds that any pain, 
weakness or fatigability is not shown to be so disabling as to 
warrant a higher rating under DC 5295 or DC 5292.  The Board also 
observes that, for the time period in question, there is no 
medical comment as to any other DeLuca factor such as 
incoordination.  In short, these factors provide no basis for 
assignment of any higher rating. 
 
As indicated, the Board has considered the Veteran's overall 
functional impairment associated with his lumbar spine disability 
prior to September 26, 2003.  See 38 C.F.R. § 4.21.  However, the 
disability was consistently noted to reveal no major objective 
abnormality, and was productive of functional impairment related 
to repeated bending, heavy lifting, and twisting of the low back.  
The Board also points out that the Veteran's lumbar spine 
disability was described as "slight" on examination.  In light 
of the evidence, the Board finds that the Veteran's overall 
functional impairment of the lumbar spine prior to September 26, 
2003, does not approximate "severe" lumbosacral strain or 
severe limitation of lumbar spine motion, and that, therefore, 
the a higher rating under either Diagnostic Code 5292 or 5295 is 
not warranted.  

The Board notes that, during this time period, X-rays revealed 
borderline anterior wedge compression of T12 and L1, as well as 
borderline narrowing of the disc space at L6, bilateral 
spondylosis, L5, with first degree spondylolisthesis, L5 on S1.  
The Board also notes that osteo-arthritic changes, or narrowing 
or irregularity of joint space are some of the criteria for a 40 
percent rating under DC 5295.  
Even so, however, the Veteran's lumbar spine disability did not 
warrant a 40 percent rating.  The record reflects that the osteo-
arthritic changes or irregularity of joint space of the lumbar 
spine are not related to his service-connected lumbar spine 
disability.  In this regard, the Board notes the opinion of the 
April 2010 VA spine examiner that the Veteran's spinal 
degenerative changes are not related to his service-connected 
lumbar strain, as, medically, a strain is an injury to a muscle 
in which the muscle fibers tear as a result of stretching, and 
degenerative changes to the spinal column and bone components are 
not commonly caused by muscle overexertion or tearing, and, thus, 
it is medically possible to separate the symptoms and effects of 
the service-connected lumbar strain and the nonservice-connected 
degenerative joint disease.

Also, even if any osteo-arthritic changes or irregularity of 
joint space were considered part of the Veteran's service-
connected lumbar spine disability, the Veteran's overall 
disability level would not warrant a 40 percent rating.  None of 
the other criteria under DC 5295 are met, and, as discussed 
above, prior to September 26, 2003, the Veteran's overall 
severity level of his lumbar spine disability was not shown to be 
"severe," even considering all associated functional 
impairment.  

B.  Since September 26, 2003

Effective September 26, 2003, disabilities of the spine are now 
rated under a General Rating Formula for Diseases and Injuries of 
the Spine, as follows:  unfavorable ankylosis of the entire spine 
warrants a maximum 100 percent rating; while unfavorable 
ankylosis of the entire thoracolumbar spine is given a 50 percent 
rating.  Forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  These criteria are 
applied with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.   See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235-5243).

Considering the pertinent evidence in light of the applicable 
criteria in effect since September 26, 2003, the Board also finds 
that a rating in excess of 20 percent for the Veteran's lumbar 
spine disability is not assignable under any revised, applicable 
criteria.

The Veteran's lumbar spine disability has not produced limitation 
of forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine.  
The most to which the Veteran's active flexion has ever been 
noted to be limited has been from 0 to 50 degrees, which was 
during the August 2005 QTC examination, with pain as the limiting 
factor, and, after repetitive use, such pain causing no 
additional limitations of the joint in degrees.

As regards the DeLuca factors (identified and addressed above), 
the Board notes that, on August 2005 QTC examination, pain was 
noted to be the limiting factor of motion.  However, as 
indicated, the criteria under the General Rating Formula are 
applied with or without symptoms such as pain, and during the 
examination, the Veteran was able to accomplish the range of 
motion indicated above.  The Board also notes that, on August 
2005 QTC examination, after repetitive use, pain caused no 
additional range of motion limitations in degrees.  The August 
2005 QTC examiner did not indicate that any other DeLuca factor, 
such as fatigability or incoordination, resulted in limited 
motion.  In short, the 20 percent rating adequately compensates 
the Veteran for his pain, and other DeLuca factors provide no 
basis for assignment of any higher rating.  

Overall, the Board finds that the medical evidence is consistent 
with no more than a 20 percent rating under the General Rating 
Formula.  Since the medical evidence does not support the 
assignment of the next higher, 40 percent, rating under the 
General Rating Formula, it logically follows that no higher 
rating under the General Rating Formula is assignable.  In 
reaching this conclusion, the Board has considered the Veteran's 
complaints on examination, but does not find them more probative 
than the objective medical findings.

The Board has again considered the Veteran's overall functional 
impairment due to his lumbar spine disability since September 26, 
2003, but finds that such impairment does not warrant a rating 
higher than 20 percent.  See 38 C.F.R. § 4.21. The Veteran has 
reported severe, aching, sharp and burning pain in the lumbar 
spine area, which make difficult, and are exacerbated by, 
physical activities such as prolonged standing and walking, 
lifting and carrying.  However, the Veteran's functional 
limitations, reported both subjectively and objectively on 
examination, do not reflect a severity level of lumbar spine 
disability comparable to forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  

In this regard, the Board notes that, in August 2005 and March 
2006, the Veteran reported that he was not taking any medication 
for his symptoms, and, in VA examination reports, the Veteran's 
posture and gait have consistently been noted to be normal with 
no assistive aid required to ambulate, and it has been noted that 
he has mild difficulty getting on and off the examining table and 
changing positions secondary to his low back pain.  Also, while 
the August 2005 QTC report indicated that there was evidence of 
paraspinal muscle spasm at L2-3, L3-4, and L4-5,  Lasegue's sign 
and Goldthwaite's sign have been noted to be negative, with no 
listing of the whole spine to one side.  In August 2005, the QTC 
examiner noted that, in terms of functional limitations, the 
Veteran should avoid frequent bending, stooping and crouching, 
and the April 2010 VA examiner noted that there were significant 
effects on the Veteran's usual occupation in that there were 
problems with lifting, carrying and reaching, but that he had 
been employed full time as a mail sorter for 10 to 20 years and 
not lost time from work during the last 12-month period.

Considering the Veteran's lumbar spine disability as a whole, the 
Board finds that a 20 percent rating for lumbar spine disability 
adequately reflects the Veteran's level of disability.  Such 20 
percent disability rating contemplates forward flexion of the 
thoracolumbar spine not greater than 60 degrees, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, and muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, with and without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  The Board finds these criteria to be comparable to 
the Veteran's lumbar spine symptoms. 

The Board notes that under Note (1) of the General Rating 
Formula, VA must consider whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for the Veteran's service-connected lumbar spine 
disability.  However, such would not be the case here.  

The record does not reflect that the Veteran has any separately 
compensable neurological manifestations of his lumbar spine 
disability.  While the August 2005 QTC examination report 
indicates that the Veteran reported constant pain radiating to 
the lower extremities, there was no evidence of weakness of the 
lower extremities, straight leg raising was negative at 45 
degrees bilaterally, Lasegue's sign was negative, and there was 
no evidence of radiation of pain.  At that time, neurological 
examination of the lower extremities showed motor strength to be 
full and sensation intact, and the examiner opined that there was 
no evidence of radiculopathy, atrophy or sensory deficits.  The 
April 2010 VA spine examination report indicates that the Veteran 
reported no history of numbness, paresthesias, leg or foot 
weakness or unsteadiness.  Also, while the April 2010 QTC 
neurological examiner indicated that the Veteran complained of 
occasional pain down the left leg more than the right leg, with 
infrequent numbness or tingling and mostly normal sensation of 
the legs, neurological examination revealed normal motor 
strength, good muscle bulk, and sensation entirely normal to 
pain, light touch and proprioception.  The April 2010 
neurological examiner opined that no neurologic disease was 
found, that most of the symptoms appeared to be musculoskeletal 
in nature, and that the Veteran had very few symptoms suggestive 
of radiculopathy, with normal strength, reflexes and sensation on 
examination, suggesting that a radiculopathy was not likely.

As the objective evidence does not indicate separately 
compensable neurological manifestations of the Veteran's lumbar 
spine disability, Note (1) of the General Rating Formula provides 
no basis for any higher rating.  

C.  All Periods

The Board has considered alternative diagnostic codes for 
evaluating the Veteran's lumbar spine disability.

The Board notes the criteria for IVDS of 38 C.F.R. § 4.71a, DC 
5293, in effect prior to September 26, 2003, and those of 38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, in effect since September 26, 
2003.  However, the record does not reflect  IVDS of the lumbar 
spine prior to or since September 26, 2003.  The record reflects 
no diagnosis of IVDS, and the October 2005 QTC examiner 
specifically found that there was no evidence of IVDS.  Also, 
while the Veteran has been diagnosed as having DDD of the lumbar 
spine, including anterolisthesis, spondylolysis, bilateral pars 
defect, multilevel degenerative changes, disc degeneration, and 
facet joint arthritis, the April 2010 VA spine examiner opined 
that such degenerative changes of the lumbar spine are not 
related to his service-connected lumbar strain.  The April 2010 
examiner explained that, medically, a strain was an injury to a 
muscle in which the muscle fibers tear as a result of stretching, 
that the degenerative changes to the spinal column and bone 
components noted in the radiology reports are not commonly caused 
by muscle overexertion or tearing, and that, therefore, it is 
medically possible to separate the symptoms and effects of the 
Veteran's service-connected lumbar strain and nonservice-
connected degenerative joint disease.

The record also presents no basis for assignment of any higher 
rating under any other diagnostic code, either before or since 
September 26, 2003.  While, under the former criteria, as in 
effect prior to September 26, 2003, residuals of fracture of the 
vertebrae, ankylosis of the spine, or ankylosis of the lumbar 
spine may warrant a rating in excess of 20 percent, here, the 
service-connected lumbar spine disability has not been shown to 
involve any of the above.  See 38 C.F.R. § 4.71a, DCs 5285, 5286, 
5289 (2002).  While X-rays have shown changes such as borderline 
anterior wedge compression of T12 and L1, borderline narrowing of 
the disc space at L6, and bilateral spondylosis, L5, with first 
degree spondylolisthesis, L5 on S1, nothing in the medical record 
suggests such changes are the result of a vertebra fracture.  In 
this regard, the Board notes that the Veteran's service-connected 
back disability does not involve vertebra fracture, and competent 
medical evidence indicates that the Veteran's spinal degenerative 
changes of the lumbar spine are not related to his service-
connected lumbar strain.  Therefore, any rating under DC 5285 is 
not for consideration in this case.  See 38 C.F.R. § 4.71a, DC 
5285.

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point pertinent to the October 29, 2002, claim 
for an increased rating has the disability been shown to be so 
exceptional or unusual as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited 
to in the May 2010 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, 22 Vet. App. at 116. 

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The Board 
recognizes the Veteran's limitations in physical activities such 
as prolonged standing, walking, lifting and carrying, and that 
such limitations are productive of impairment of earning 
capacity.  However, the rating schedule fully contemplates the 
described symptomatology and associated average impairment of 
earning capacity, and provides for ratings higher than that 
assigned based on more significant functional impairment.  Thus, 
the threshold requirement for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's lumbar spine disability, 
pursuant to Hart, and that the claim for a higher rating must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for lumbar spine disability, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321, is denied.



___________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


